DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2018/072749 08/23/2018
FOREIGN APPLICATIONS
EP 17187413.4 08/23/2017
Applicant’s election without traverse of the species PPS and Selumetinib in the reply filed on September 9, 2021 is acknowledged.  Applicant indicated that claims 1-6, 8, 9, and 12-20 read on the elected species.
Claims 7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “Raf Inhibitor,” and the claim also recites “preferably,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 depends from claim 1 and recites that the heparin lacks pentasaccharide GlcNAc/NS(6S)-GlcA-GlcNS(3S,6S)- ldoA(2S)- GlcNS(6S).  Claim 1 does not require a heparin, so there is insufficient antecedent basis for this limitation in the claim.  It is unclear whether claim 4 is intended to limit the terminal pentasaccharide of heparin, or whether the claim is intended to require a heparin which lacks a pentasaccharide GlcNAc/NS(6S)-GlcA-GlcNS(3S,6S)- ldoA(2S)- GlcNS(6S).
Claim 12 recites that the cells are “resistant to, at elevated risk of developing resistance to” the inhibitor.  The claims reads as though the cells are both resistant to and at elevated risk of developing resistance to the inhibitor, at the same time.  It is unclear whether the cells can 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites a broad list of proteins followed by “preferably Her3 (ErbB3), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 1.  Claim 1 requires a negatively charged glycosaminoglycan, but pentosan polysulfate is not a glycosaminoglycan.  Thus, claim 6 fails to .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabricius (WO 2015/059177 A1, April 30, 2015, cited on IDS) in view of Akinleye (Journal of Hematology & Oncology 2013, 6:27).  
Fabricius teaches that sulfated polysaccharides are useful for treating cancer (see abstract).  The sulfated glycosaminoglycan is characterized by the absence of the terminal pentasaccharide of heparin, preferably the absence of GlcNAc/NS(6S)-GlcA-GlcNS(3S,6S)- 
Fabricius does not teach administering an inhibitor of the MAPK/ERK pathway along with the sulfated polysaccharide.
	Akinleye teaches that MEK inhibitors such as selumetinib or trametinib or others have been used for treated melanoma, colorectal cancer, hepatocellular cancer, NSCLC, breast cancer, pancreatic cancer, sold tumors, and endometrial cancer.  See Table 1 on page 5.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine Fabricius’s sulfated polysaccharides and Akinleye’s compounds for treatment of cancer because each are known in the art for treating cancer.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  It would have been further obvious to treat a tumor dependent on the Ras-Raf-MEK-ERK pathway because Akinleye’s compounds inhibit MEK.  The compositions could .  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fabricius in view of Akinleye as applied to claims 1-6, 8-9, 16-20  above, and further in view of O’Shea (Oncotarget, 2017, Vol. 8, No. 29, pp 85120-85135).
Fabricius and Akinleye teach as set forth above, but do not teach that the cancer comprises cancerous cells that exhibit the presence of one or more Erb-B family proteins on the cell surface.
	O’Shea teaches that the MEK/MAPK pathway is commonly activated in HER2-positive breast cancer.  Refametinib, an MEK inhibitor, was effective to inhibit tumor growth including those with acquired resistance to trastuzumab or lapatinib.  See abstract and title.
	It would have been obvious to one of ordinary skill in the art to treat cancer using a combination of Fabricius’s and Akinleye’s compositions as set forth above, and further wherein the cancer is HER2-positive breast cancer.  The skilled artisan would treat HER2-positive breast cancer because the MEK/MAPK pathway is commonly activated in HER2-positive breast cancer, an MEK ihnhibitor was effect to treat HER2-positive breast cancer, and Akinleye’s compounds are MEK inhibitors.

The specification contains examples wherein PPS or DXS is combined with selumetinib, CI-1040, trametinib, vemurafenib, sorafenib, and dabrafenib, and cell populations which are resistant to the inhibitor of the MAPK/ERK pathway perish.  However, these are specific .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,098,906 B2 in view of Akinleye (Journal of Hematology & Oncology 2013, 6:27).  
The ‘906 patent claims treatment of cancer using a sulfated polysaccharide which lacks the terminal pentasaccharide of heparin, has a degree of sulfation > 1, a molecular weight of 5000 to 12000 daltons, can be PPS, and is administered locally in proximity to the tumor.

	Akinleye teaches that MEK inhibitors such as selumetinib or trametinib or others have been used for treated melanoma, colorectal cancer, hepatocellular cancer, NSCLC, breast cancer, pancreatic cancer, sold tumors, and endometrial cancer.  See Table 1 on page 5.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the sulfated polysaccharides in the ‘906 patent and Akinleye’s compounds for treatment of cancer because each are known in the art for treating cancer.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  It would have been further obvious to treat a tumor dependent on the Ras-Raf-MEK-ERK pathway because Akinleye’s compounds inhibit MEK.  The compositions could only be administered at the same time or sequentially, so the skilled artisan would choose either.  

Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,098,906 B2 in view of Akinleye and O’Shea (Oncotarget, 2017, Vol. 8, No. 29, pp 85120-85135).
The ‘906 patent claims as set forth above, but does not claim or teach that the cancer comprises cancerous cells that exhibit the presence of one or more Erb-B family proteins on the cell surface.

	O’Shea teaches that the MEK/MAPK pathway is commonly activated in HER2-positive breast cancer.  Refametinib, an MEK inhibitor, was effective to inhibit tumor growth including those with acquired resistance to trastuzumab or lapatinib.  See abstract and title.
	It would have been obvious to one of ordinary skill in the art to treat cancer using a combination of the ‘906 composition and Akinleye’s composition as set forth above, and further wherein the cancer is HER2-positive breast cancer.  The skilled artisan would treat HER2-positive breast cancer because the MEK/MAPK pathway is commonly activated in HER2-positive breast cancer, an MEK ihnhibitor was effect to treat HER2-positive breast cancer, and Akinleye’s compounds are MEK inhibitors.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623